Per Curiam.
This suit ivas brought to recover damages for the negligent use by the defendant of a portable steam boiler. On December 22d, 1922, the plaintiff hired and took his boiler, which was mounted on wheels, to the defendant. It was taken from Marcloan, New Jersey, to Belmar, New Jersey. The trial resulted in a verdict for the plaintiff for $800. The defendant obtained a rule to show cause and writes down seven reasons for a new trial, all of which are without legal merit and do not call for any extended discussion. The admission of testimony challenged was proper. The fact that the boiler was operated without a license is not a defense or an excuse for negligence. Muller v. West Jersey and Seashore Railroad Co., 122 Atl. Rep. 693; Shaw v. Thielbahr, 82 N. J. L. 23.
The rule to show cause is discharged.